Johnson, J.,
concurring: I believe the majority’s application of K.S.A. 65-442 to the Thomas County Emergency Medical Services meeting pushes the qualified privilege from liability to its limit. Nevertheless, I can concur with the majority’s finding because of the importance of encouraging open and candid discourse among those in the medical community to foster vigilance in evaluating physician competence.
I also share the majority’s hesitancy premised upon our Supreme Court’s directive to be cautious in using summary judgment in a defamation case. However, given the manner in which this case was presented, I can vote to affirm the district court’s ruling that the plaintiff s attempts to create an inference of malice were ineffectual to avoid summary judgment.
Finally, I wholeheartedly agree that, given the foregoing findings, we need not address the district court’s ruling that Dr. Davis failed to establish any evidence of damages directly attributable to Doctors Hildyard and Ketting. Thus, we should have resisted the temptation to editorialize on whether, resolving all the facts and the inferences which may reasonably be drawn therefrom in favor of Dr. Davis, the defendants are entitled to judgment as a matter of law on the issues of causation and damages. Therefore, my concurrence specifically excludes the majority’s judicial dicta on damages and causation.